Bryan, J.,
after stating the case, delivered the opinion of the Court.
John H. Ehlen directed by his last will and testament, that at the death of his wife all his property should be divided into eight equal parts, and he gave one of these parts to his son, John E. Ehlen, in trust for such child or children as he might have either at the tiiiSe the division was made, or thereafter, share and share alike. The division of the estate was made under the authority of a decree of the Circuit Court of Baltimore City, passed in March, 1818. The share allotted to John E. Ehlen, as trustee for his children, consisted of bonds, stocks and money amounting in value to moré than sixteen thousand dollars. The trustee seems to have thought that he was entitled to the income of the trust estate during his life, to be applied, as he saw fit, for his own use and benefit, or the support and maintenance of his children. He manIaged the property as his own; invested it in his business, and in this way lost some of it; and changed the investments from time to time as he saw fit. In consequence of these changes of investment, the trust property had been very much diminished in value. All of his dealings with it seem to have been with the sanction and approval of his children. They were probably willing to let their father have the use of their property, but they have never conveyed their interests in it to him. In January, 1812, all of his sons, and his only daughter, together with her husband, signed a paper under their hands and seals, stating that they agreed with each other and with their parents, that in case their mother should survive their father, she should hold in trust all of this property and *273appropriate to her own use during her life all the income from the same.
In November, 1883, John H. Ehlen, one of the sons of the trustee, died, leaving a widow, and an infant daughter by the name of Blanche. This infant by her mother and next friend filed a petition against the trustee for an account of the trust. Subsequently the Court, on the petition of the infant, passed an order that the trustee should bring into Court the securities and money which had been allotted to him in the division of his father’s estate, or their value ; and on his failure to obey the order, removed him from the trust, and appointed William L. Marbury, Esq., trustee in his place. These appeals bring this proceeding before us for review. On the death of John H. Ehlen, the son of the trustee, his interest in the trust property devolved on his personal representative, executor or administrator, as the case might he ; but his daughter was beneficially interested in the trust property as his principal distributee. She had a right to the aid of the Court in protecting the trust property, and the most eligible mode of preserving it was that which the Court adopted. The trustee does not appear to have been guilty of any intentional wrong ; but evidently he did not understand the nature of his duties and obligations as trustee. When he dealt with the property as his own, he overstepped the line of his duty. The knowledge that his children did not object to his use. of their property must have its due weight in any judgment of his conduct. But after the death of his son, a new interest arose, and the holder of this new interest had a right to know what was the condition of the trust property, and to call on the Court to protect it. It was a provident step to require . the trust fund to he brought into Court, and when the trustee failed to obey the order of the Court, it was right to remove him.
*274(Decided 11th March, 1885.)
All of the surviving children of the trustee filed a petition, in which they show that they are entitled to four-fifths of the trust estate, and that all of the action of the trustee in reference to the trust estate, his changing the investment of it, and re-investing it, had their full approval, authority and sanction, and also that of John H. Ehlen, the deceased son. As the interest of the deceased is now beneficially vested in his infant daughter, to the extent of her distributive share, she has independent rights of her own. If her father in his life-time did not care to protect his interests in this fund, this circumstance in no way affects her rights. They are given to her by the law, and in no degree depend upon the wishes of her father. And as the fund is an entirety, her interest in it cannot be protected without securing the whole fund ; and this she has a right to do, although the other persons interested in it are willing to relinquish their rights. We think that the Court properly rejected the trustee’s petition to be allowed to give bond to secure to any after-born children the interest which they might have in the fund. The Court’s duty was to lay .its hand on the fund itself, and take control of it.

Orders affirmed, with costs.